DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, storing, visiting, submitting, adding calculating, making limitations, which falls into the abstract idea groupings of  (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations receiving, storing, visiting, submitting, adding calculating under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “server, 
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “server, database, client devices, website”,. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (“server, database, client devices, website”)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: 
mere instructions to apply the exception using a generic computer component.  
The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-7 and 9-14 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-5 and 7-20 are not patent eligible.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibergues U.S Pre-Grant Publication No. 2013/0290324
As per Claims 1, 8 and 15, Gibergues teaches receiving, at a server via the website, booking requests from a first set of client devices visiting the website (see para. 43 and 62), wherein each booking request comprises at least one booking attribute (see para. 25, “…selection patterns that provide insight regarding which flights are most likely to be of interest and relevant to a current system user seeking to book and/or ticket a flight… which flights are more likely…to be selected by a customer requesting a search with a similar set of search parameters may thereby be used to sort flight search results and narrow down the number of travel recommendations to be presented to the customer.”; para. 44.)
storing, by the server, each booking request to a database (see para. 25);
calculating, by the server, the demand measurement using a set of booking attributes stored to the database (see para. 64), the Examiner is interpreting the parameters as attributes); and
making the demand measurement available for the website to access, wherein upon the

As per Claims 2 and 9, Gibergues teaches the method of claim 1 as described above. Gibergues further teaches wherein the at least one booking attribute comprises at least one of a hotel room reservation, a location, and a duration (see para. 48).
As per Claims 4 and 11, Gibergues teaches the method of claim 1 as described above. Gibergues further teaches wherein the demand measurement displayed on the second client device comprises a numerical representation (see fig. 4; 144a).
As per Claims 5 and 12, Gibergues teaches the method of claim 1 as described above. Gibergues further teaches wherein the demand measurement displayed on the second client device comprises a graphical representation (see fig. 4).
As per Claims 6 and 13, Gibergues teaches the method of claim 1 as described above. Gibergues further teaches wherein the set of booking attributes relate to booking requests received during a period of time (see para. 27 and fig. 4).
As per Claims 7 and 14, Gibergues teaches the method of claim 6 as described above. Gibergues further teaches, wherein the period of time comprises at least one of a day (see fig. 4; 140C), a week, and a month .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bashvitz U.S. Pre-Grant Publication No. 2014/0114705 A1
As per Claims 3 and 10, Gibergues teaches the method of claim 1 as described above. Gibergues does not explicitly teach, wherein the at least one booking attribute comprises a hotel room reservation (see para. 62). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Gibergues to include the teachings of Bashvitz to help a user decide whether or not to book a particular hotel for lodging, as suggested by the cited portion of Bashvitz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TONYA JOSEPH/Primary Examiner, Art Unit 3628